Exhibit 10.1

REDEMPTION AGREEMENT

REDEMPTION AGREEMENT (this “Agreement”), dated as of the 31st day of March,
2014, by and between M&N Group Holdings, LLC, a Delaware limited liability
company having an address at 290 Woodcliff Drive, Fairport, New York 14450
(“Group Holdings”), and Manning & Napier Group, LLC, a Delaware limited
liability company having an address at 290 Woodcliff Drive, Fairport, New York
14450 (the “Group”).

W I T N E S S E T H:

WHEREAS, the parties to this Agreement have agreed that in lieu of any rights
Group Holdings may have under that certain exchange agreement dated as of
November 23, 2011, among certain parties including the parties to this
Agreement, that Group shall redeem Class A units held by Group Holdings;

WHEREAS, subject to the terms and conditions set forth in those certain
redemption agreements entered into concurrently with this Agreement between
(i) some or all of the stockholders (the “Shareholders”) of MNA Advisors, Inc.,
a New York corporation (the “Company”) and the Company and (ii) the Company and
Group Holdings (collectively, the “Company Redemption Agreements”), pursuant to
which (x) the Shareholders each irrevocably elected to have redeemed by the
Company, an aggregate of 281,707.2972 shares of common stock of the Company,
(y) the Company elected to have redeemed by Group Holdings 2,025,283.01 class A
units of Group Holdings, in exchange for the redemption price specified in each
of such Company Redemption Agreements; and

WHEREAS, subject to the terms and conditions set forth herein, Group Holdings
desires to irrevocably have redeemed by Group, and Group desires to redeem
2,021,745 of the Class A Units (the “Redeemed Interests”), in exchange for the
Redemption Price (as defined below).

NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

ARTICLE I

REDEMPTION

SECTION 1.01. Redemption of the Securities. Subject to the terms and conditions
set forth in this Agreement, on the Closing Date (as defined below), Group
Holdings hereby irrevocably submits for redemption and transfers, assigns and
delivers to Group, and Group hereby redeems and accepts all right, title and
interest in and to, the Redeemed Interests, free and clear of all liens and
encumbrances of any kind, for the Redemption Price. On the Closing Date (or
thereafter pursuant to Section 5.01), Group Holdings shall deliver to Group all
instruments necessary to effect the transfer of the Redeemed Interests from
Group Holdings to Group.



--------------------------------------------------------------------------------

SECTION 1.02. Redemption Price. The aggregate redemption price for the Redeemed
Interests shall be $29,214,215.25 in cash (the “Redemption Price”). On or as
promptly after the Closing Date as is practicable, Group shall pay the
Redemption Price by check or wire transfer of immediately available funds to an
account specified in writing by Group Holdings.

SECTION 1.03. Closing. The closing of the redemption of the Redeemed Interests
(the “Closing”) shall take place immediately following the execution of this
Agreement on the date hereof (the “Closing Date”). The Closing shall take place
at the offices of Group Holdings, or at such other location as may be mutually
agreed to by the parties hereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF GROUP HOLDINGS

Group Holdings hereby represents and warrants to Group as follows:

SECTION 2.01. Organization Authorization and Validity of Agreement. Group
Holdings is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware. Group Holdings has all
requisite power and authority to enter into this Agreement and to carry out its
obligations hereunder. The execution and delivery of this Agreement and the
performance of Group Holdings’ obligations hereunder have been duly authorized
by all necessary action, and no other proceedings on the part of Group Holdings
is necessary to authorize such execution, delivery and performance. This
Agreement has been duly executed by Group Holdings and, assuming due execution
by Group, constitutes legal, valid and binding obligations of Group Holdings,
enforceable against Group Holdings in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, moratorium or similar laws of
general application relating to or affecting creditors’ rights generally and
except for the limitations imposed by general principles of equity. Each
document and instrument of transfer contemplated by this Agreement (including
pursuant to Section 5.01 hereof) is valid and legally binding upon Group
Holdings in accordance with its terms.

SECTION 2.02. Ownership of Redeemed Interests. Group Holdings is the lawful
owner of record and beneficially owns, and has good and marketable title to, the
Redeemed Interests, free and clear of any security interest, pledge, mortgage,
lien, call, option, charge, encumbrance, adverse claim, preferential arrangement
or restriction of any kind, including, without limitation, any restriction on
the use, voting, transfer, receipt of income or other exercise of any attributes
of ownership (collectively, “Encumbrances”). Upon the consummation of the
transaction contemplated by this Agreement and payment of the Redemption Price,
Group will own the Redeemed Interests free and clear of any Encumbrance.

SECTION 2.03. No Conflict or Violation. The execution and delivery of this
Agreement by Group Holdings and the consummation of the transactions
contemplated hereby do not and will not (a) with or without the giving of notice
or the passage of time or both, violate, conflict with, result in the breach or
termination of, constitute a default under, or result in the right to accelerate
or loss of rights under or the creation of any Encumbrance upon any assets or
property of Group Holdings, pursuant to the terms or provisions of any contract,
agreement, commitment,



--------------------------------------------------------------------------------

indenture, mortgage, deed of trust, pledge, security agreement, note, lease,
license, covenant, understanding or other instrument or obligation to which
Group Holdings is a party or by which it or any of its properties or assets may
be bound or affected, (b) violate or conflict with any provision of the
organizational documents of Group Holdings or (c) violate any provision of law
or any order, writ, injunction, judgment or decree of any court, administrative
agency or governmental body binding upon Group Holdings.

SECTION 2.04. No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of Group Holdings is required in connection with execution
or delivery of this Agreement or the consummation of the transactions
contemplated hereby.

SECTION 2.05. Sufficient Knowledge. Group Holdings acknowledges that it has
(a) been provided access to or been furnished with sufficient facts and
information to evaluate and make an informed decision with respect to the
redemption of the Redeemed Interests pursuant to the terms of this Agreement,
(b) read and understands all of such information, (c) been provided sufficient
opportunity to ask questions and all of such questions have been answered to its
full satisfaction, (d) not relied on any oral or written representations made by
or on behalf of Group or any of its affiliates (other than as set forth in this
Agreement) and shall not construe or rely on any communication or documentation
from or on behalf of Group or any of its affiliates as investment, legal or tax
advice and (e) obtained such advice (including without limitation the advice of
counsel of Group Holdings’ choosing) as it deemed appropriate in order to make
an informed decision with respect to the redemption of the Redeemed Interests
pursuant to the terms of this Agreement. Group Holdings acknowledges and agrees
that the Redemption Price represents the fair market value of the Redeemed
Interests.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF GROUP

Group hereby represents and warrants to Group Holdings as follows:

SECTION 3.01. Organization; Authorization and Validity of Agreement. Group is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware. Group has all requisite power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the performance of
Group’s obligations hereunder have been duly authorized by all necessary action,
and no other proceedings on the part of Group is necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed by
Group and, assuming due execution by Group Holdings, constitutes legal, valid
and binding obligations of Group, enforceable against Group in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws of general application relating to or affecting
creditors’ rights generally and except for the limitations imposed by general
principles of equity.



--------------------------------------------------------------------------------

SECTION 3.02. No Conflict or Violation. The execution, delivery and performance
by Group of this Agreement does not and will not (i) violate or conflict with
any provision of the organizational documents of Group or (ii) violate any
provision of law, or any order, judgment or decree of any court or other
governmental entity.

ARTICLE IV

INDEMNIFICATION

SECTION 4.01. Group Holdings Indemnity. Group holdings covenants and agrees to
indemnify and hold Group and its officers, directors and stockholders, harmless
from and against, and to reimburse such indemnitees for, any claim for any
losses, damages, liabilities, deficiencies and expenses (including reasonable
counsel fees and expenses) (a “Claim”) incurred by Group or any such indemnitee
after the date hereof by reason of, or arising from, (a) any misrepresentation
or breach of any representation or warranty contained in this Agreement or in
any instrument or document executed by Group Holdings and delivered to Group
pursuant to the terms hereof or (b) any failure by Group Holdings to perform any
obligation or covenant required to be performed by it under any provision of
this Agreement.

SECTION 4.02. Group Indemnity. Group covenants and agrees to indemnify and hold
Group Holdings and its officers, directors and stockholders, harmless from and
against, and to reimburse such indemnitees for, any claim for any losses,
damages, liabilities, deficiencies and expenses (including reasonable counsel
fees and expenses) incurred by Group Holdings or any such indemnitee after the
date hereof by reason of, or arising from, (a) any misrepresentation or breach
of any representation or warranty contained in this Agreement or in any
instrument or document executed by Group and delivered to Group Holdings
pursuant to the terms hereof or, (b) any failure by Group to perform any
obligation or covenant required to be performed by it under any provision of
this Agreement.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Further Assurances. Each party hereto shall execute, deliver, file
and record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions, as any other party hereto may reasonably request as being
necessary or advisable to effect or evidence the transactions contemplated by
this Agreement.

SECTION 5.02. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with regard to the subject matter hereof.

SECTION 5.03. Amendments; Waivers. This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.



--------------------------------------------------------------------------------

SECTION 5.04. Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.

SECTION 5.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provisions or rule that would
cause the application of the laws of any jurisdiction other than the State of
New York.

SECTION 5.06. Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of competent jurisdiction to be illegal, invalid,
unenforceable or against public policy, then such provision shall be severed
from this Agreement and the remaining provisions of this Agreement shall not be
affected thereby and shall remain in full force and effect. In lieu of each
provision that becomes or is held to be illegal, invalid, unenforceable or
against public policy, there shall be automatically added to this Agreement a
provision as similar in substance to the objectionable provision as may be
possible and still be legal, valid, enforceable and in compliance with public
policy.

SECTION 5.07. Section and Paragraph Headings. The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

SECTION 5.08. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

M&N GROUP HOLDINGS, LLC By:  

/s/ William Manning

  Name: William Manning   Title: Managing Member MANNING & NAPIER GROUP, LLC.:
By:  

/s/ Richard B. Yates

  Name: Richard B. Yates   Title: Corporate Secretary